January 7, 1918. The opinion of the Court was delivered by
This is an action on two promissory notes. The defendant pleaded failure of consideration. The defendant made a motion to amend its answer, so as to allege fraud, but the motion was refused. At the close of the testimony the plaintiff made a motion for the direction of a verdict, which was granted. The defendant appealed on two exceptions.
The first assigns error on the part of his Honor, the presiding Judge, in refusing the motion to amend the answer, by alleging fraud. After careful consideration of the testimony, this Court is satisfied that the discretion of the Circuit Judge was not erroneously exercised. *Page 420 
The second exception assigns error in directing the jury to find a verdict in favor of the plaintiff, on the ground that there was testimony showing failure of consideration. The record fails to disclose any such testimony.